DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the energy harvesting system (claim 3), isolators with a spring or dashpot (claim 17), a sleeve placed around a portion of the predetermined measurement length (claim 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation one or more isolators, and the claim also recites one or more passive isolators and one or more active isolators which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The claim as written would require two or more isolators by the passive and active isolators at the end of the claim, thus one or more stated earlier is more broad versus the two minimum required later, being more specific.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dahlin (U.S. Patent Number 4,984,472). Dahlin discloses that a Coriolis mass flow rate measuring apparatus including one or more detecting means (46), (48), (56) for detecting conduit detection portion velocities caused by Coriolis forces exerted by a mass flowing through the oscillating conduit, and means (54) operative to measure the time differences between said first and second points in time when respective velocity signals have zero velocity and to use such measurements according to a formula to indicate the mass flow rate (Please see the abstract).
With respect to claim 1, Dahlin discloses and illustrates a system for determining properties of a fluid in a conduit (see column 7, lines - 13-16, "an improved meter using Coriolis effects for measuring mass flow rates"), the system comprising: an exciter (42, 60) attached to the conduit (30, 68), the exciter to induce one or more vibration patterns in the conduit, an isolator (34, 64) connected to the conduit at a first end of the isolator and to a fixed support (32) on a second end of the isolator, the isolator to prevent vibrations from being transmitted along the length of conduit beyond a predetermined measurement length (see column 9, lines 28-45, "vibration isolation plates 64 and 66"), a sensor (46, 48) attached to the conduit, the sensor to measure a change in one or 
With respect to claim 5, the system of claim 1, where the sensor is selected from a group consisting of a displacement sensor, a motion or acceleration sensor, a vibration sensor, load (stress) sensor, and a strain sensor is disclosed as velocity sensors are disclosed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlin as applied to claim 1 above, and further in view of Shimada (U.S. Patent Number 8,442,781). Shimada discloses a drive device for operating an electromagnetic oscillator includes an OP amplifier for amplifying an analog input signal from an electromagnetic pick-off and an A/D converter for converting an analog signal output from the OP amplifier into a digital signal. The drive device also includes a D/A .
With respect to claim 2, the system of claim 1, where the conduit is a pipe is illustrated in figure 2 and 3 of Dahlin.  However, Dahlin fails to disclose an electromagnet vibrator mounted to the outer surface of the conduit.  Shimada, however, discloses and illustrates best in figure 6 a vibrator (6) which is disclosed to be a coil and magnet in column 2, lines 1 through 12. Using the electromagnetic vibrator of Shimada would be obvious to one of ordinary skill in the art with a system such as Dahlin as a suitable vibrating means.  
With respect to claim 6, the system of claim 1, where the system comprises two isolators positioned along an axial length of the conduit, the isolators forming a measurement length of conduit, and where the exciter is placed along the measurement length of the conduit is illustrated in figures 2 and 3 of Dahlin.  While the specific isolator types are no explicitly disclosed, uses of more than one would be seen as a mere duplication of parts and the type of isolator is not disclosed in the specification to be critical, essential, or required for the invention to operate as intended, thus any type of isolator would be deemed as obvious and within the preview for one of ordinary skill in the art.  

With respect to claim 9, the use of multiple exciters is shown in the Dahlin reference and the exciters causing various movements would be obvious to one of ordinary skill in the art at the time of the invention.
With respect to claim 10, mass elements to alter the mechanical property of a conduit are well known for Coriolis mass flow meters, and thus their use would be obvious to one of ordinary skill in the art as the type of mass selected to alter the mechanical property of the conduit can be chosen as needed by one of ordinary skill in the art at the time of the invention.
Claims 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlin, and further in view of Shimada.
With respect to claim 11, Dahlin discloses and illustrates a method for determining properties of a fluid in an existing conduit, the method comprising: attaching to the exterior surface of the conduit (30,68) one or more exciters (42, 60) via various attaching means (the attachment means claimed are all well-known and established attaching means and equivalents one for the other, thus are deemed to be obvious to 
With respect to claim 12, the system of method of claim 11, where the conduit is a pipe is illustrated in figures 2 and 3 of Dahlin and Shimada shows the conduits as pipes. 
With respect to claim 13, the system of claim 11, where the fluid comprises at least one of oil, water, gas, mixture of multiple fluids,  is not explicitly disclosed, 
With respect to claim 14, while the specific exciter used is not explicitly disclosed, the exciter type and a specific multiphase fluid are not disclosed, these features are not disclosed as critical nor required and thus any exciter and any fluid that flows that provides the necessary function would be deemed as an obvious equivalent to one of ordinary skill in the art.
With respect to claim 15, the method of claim 11, where the sensor is selected from a group consisting of a displacement sensor, a motion or acceleration sensor, a vibration sensor, load (stress) sensor, and a strain sensor is disclosed as velocity sensors are disclosed in Dahlin and a velocity and vibration sensors are disclosed in Shimada.
With respect to claim 16, the method of claim 11, where the system comprises two isolators positioned along an axial length of the conduit, the isolators forming a measurement length of conduit, and where the exciter is placed along the measurement length of the conduit is illustrated in figures 2 and 3 of Dahlin. Any suitable isolator type is seen as obvious and well within the preview of one of ordinary skill in the art.
With respect to claim 17, while the arrangement of the sensors or the specific elastic elements are not explicitly disclosed, placing the sensors in a configuration to maximize measurement results and using efficient elastic elements would be obvious to one of ordinary skill in the art at the time of the invention. 
 

With respect to claim 19, the use of multiple exciters is shown in the reference and the exciters causing various movements would be obvious to one of ordinary skill in the art at the time of the invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlin as applied to claim 1 above, and further in view of Wright et al. (U.S. Patent Application Publication Number 2016/0252440; hereinafter referred to as Wright).  Wright discloses 
a density meter for measuring the density of a fluid, having a base plate, wherein a spring element is clamped to the base plate; a torpedo, wherein the torpedo comprises a known weight, and wherein the torpedo is attached or coupled to the spring element; and a sensor, wherein the sensor measures a deflection of the spring element, as the torpedo displaces a volume of fluid (please see the abstract).  Thus Wright and Dahlin are both devices that can measure fluid properties.
With respect to claim 3, while oil is well known to be measured in fluid conduits, Dahlin makes no disclosure of using any energy Harvesting.  However, Wright discloses in paragraph [0145] the use of energy harvesting to power the device, and thus a similar practice would be obvious to use in Dahlin for one of ordinary skill in the art as energy harvesting from solar power is well known to be useful with devices placed out in fields and for oil measuring applications. 
Claim 20 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlin, and further in view of Shimada as applied to claim 11 above, and further in view Watson et al. (U.S. Patent Application Publication Number 2004/0065517; hereinafter referred to as Watson). 
With respect to claim 20, mass elements to alter the mechanical property of a conduit are well known for Coriolis mass flow meters, and thus their use would be obvious to one of ordinary skill in the art as the type of mass selected to alter the mechanical property of the conduit can be chosen as needed by one of ordinary skill in the art at the time of the invention.  While neither reference discloses the use of a sleeve or anything in particular in order to affect stiffness, Watson discloses in paragraph [0065] that a sleeve length can be adjusted in order to adjust lateral stiffness of a vibration isolator.  Thus, one of ordinary skill in the art would be motivated to use sleeves of various lengths to affect stiffness.
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-4 and 7-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 15 December 2021 have been fully considered but they are not persuasive for claim 1. The applicant argues that the Dahlin reference fails to disclose an unaltered or existing conduit with no structural changes. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an unaltered or existing conduit with no structural changes) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861


/JOHN FITZGERALD/Primary Examiner, Art Unit 2861